Title: From Thomas Jefferson to G. C. Delacoste, 31 May 1805
From: Jefferson, Thomas
To: Delacoste, G. C.


                  
                     Washington May 31. 05.
                  
                  In answer to M. De la Coste’s letter of the 27th Th: Jefferson is bound to observe to him that no authority has been given for the establishment of a Museum at this or any other place on account of the General government: indeed that this is not among the objects enumerated in the constitution to which Congress are authorised to apply the public monies. whenever the revenues of the Union shall be liberated from calls of the first urgency, it is probable that an amendment of the constitution may be proposed, to authorise institutions for the general instruction. in the mean time it is the duty of the public authorities to keep themselves within their legitimate powers. he prays M. de la Coste to accept his respectful salutations.
               